DETAILED ACTION	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg W. Meyer (Reg. NO. 59,915) on 11/17/2021.  

The application has been amended as follows:

Claim 1.	(Currently Amended) A system for processing transactions to payment accounts based on use of tokens in the transactions, the system comprising:
a payment network coupled between an acquirer and an issuer and including at least one computing device, the at least one computing device including:
a memory having a vault data structure including a mapping between tokens and primary account numbers (PANs) of multiple payment accounts; and 
at least one processor coupled to the memory;
wherein the memory includes executable instructions, which when executed by the at least one processor cause the at least one processor to:
receive a request to provision a token associated with a first one of the multiple payment accounts;
generate an internal token in response to the request to provision the token;
store a first map of the internal token to a first PAN in the mapping in the vault data structure, the first PAN specific to the first one of the multiple payment accounts;
receive a bulk file from a token provider, the bulk file including multiple external tokens and multiple PANs, the multiple external tokens including an external token associated with a second one of the multiple payment accounts and the multiple PANs 
in response to the bulk file, store a second map of the external token to the second PAN in the mapping in the vault data structure; 
intercept an authorization request message from the acquirer indicative of a transaction involving one of the multiple payment accounts; and
when the authorization request message includes the external token:
identify the second PAN associated with the external token based on the second map, from the mapping in the vault data structure; and 
provide at least one PAN-dependent service for the transaction based on the identified second PAN associated with the external token, whereby the at least one PAN-dependent service is available to the transaction based on inclusion of the external token in the vault data structure despite the external token being generated by the token provider.   

Claim 3.	(Currently Amended) The system of claim 1, wherein the executable instructions, when executed by the at least one processor,  cause the at least one processor to receive the  bulk file from the token provider, via an application programming interface (API) associated with the at least one computing device, the token provider associated with an issuer of the second one of the multiple payment accounts.  

Claim 6.	(Currently Amended) The system of claim 4 , wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to transmit the authorization request message to an issuer of the second one of the multiple payment accounts without appending the second PAN specific to the second one of the multiple payment accounts to the authorization request message, based on the at least one indicator indicating that [[when]] the authorization request message includes the external token.  

Claim 7.	(Currently Amended) The system of claim 6, further comprising:

the [[a]] token provider associated with the issuer of the second one of the multiple payment accounts,  the token provider including at least one second computing device comprising executable instructions, which when executed by the at least one second computing device, cause the at least one second computing device to generate the external token associated with the second one of the multiple payment accounts and to transmit the external token, as part of the bulk file, to the payment network.

Claim 8.	(Currently Amended) The system of claim 7, wherein the executable instructions of the at least one second computing device, when executed by the at least one second computing device, further cause the at least one second computing device to transmit at least one cryptographic key to the payment network; and
wherein the executable instructions included in the memory of the at least one computing device of the payment network, when executed by the at least one processor of the at least one computing device, cause the at least one processor  to validate a cryptogram included in the authorization request message based on the at least one cryptographic key prior to transmitting the authorization request message to the issuer of the second one of the multiple payment accounts.

Claim 9.	(Currently Amended) The system of claim 6, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to:
when the authorization request message includes the internal token:
identify the first PAN specific to the first one of the multiple payment accounts in the mapping in the vault data structure, based on the internal token;
append the first PAN specific to the first one of the multiple payment accounts to the authorization request message based on the at least one indicator; and


Claims 10. – 14.  (Cancelled).

Claim 15.	(Currently Amended) A computer-implemented method of processing transactions to payment accounts based on use of tokens in the transactions, the method comprising:
receiving, by a payment network, a bulk file from a token provider, the bulk file including multiple external tokens and multiple primary account numbers (PANs), the multiple external tokens including an external token associated with a first payment account and the multiple PANs including a PAN of the first payment account, the multiple external tokens generated by the token provider which is external to and separate from the payment network;
storing, at the payment network, a first map of the external token to the PAN of the first payment account in a vault data structure; 
receiving, by the payment network, a request to provision a token associated with a second payment account;
generating, by the payment network, an internal token in response to the request to provision the token associated with the second payment account;
storing, at the payment network, a second map of the internal token to a PAN specific to the second payment account in the vault data structure; and then,
intercepting, by the payment network, an authorization request message indicative of a transaction involving the first payment account, the authorization request message including the external token; 
identifying, by the payment network, the PAN of the first payment account based on the first map of the external token to the PAN of the first payment account in the vault data structure; and
providing  at least one PAN-dependent service, based on the identified PAN of  the first payment account, whereby the at least one PAN-dependent service is available 

Claim 16.	(Currently Amended) The computer-implemented method of claim 15, wherein storing the first map of the external token includes   appending, by the payment network, at least one indicator to the vault data structure in association with  the external token, wherein the at least one indicator distinguishes the internal token from the external token; and 
wherein the method further comprises transmitting, by the payment network, the authorization request message to an issuer of the first payment account without appending the PAN of the first payment account to the authorization request message based on the at least one indicator.

Claims 17. – 18.  (Cancelled).

Claim 19.	(Currently Amended) The computer-implemented method of claim 16 , further comprising:
receiving, by the payment network, at least one cryptographic key from the token provider and/or the issuer of the first payment account; and
validating a cryptogram included in the authorization request message based on the at least one cryptographic key prior to transmitting the authorization request message to the issuer of the first payment account.


when the authorization request message includes the internal token:
provide at least one PAN-dependent service for the transaction based on the identified first PAN associated with the internal token, whereby the at least one PAN-dependent service is available to the transaction based on inclusion of the internal token in the vault data structure.

Claim 21.	(New) The computer-implemented method of claim 15, wherein the at least o PAN-dependent service includes one of a fraud service and an authentication service.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and method provide a centralized token services.  More specifically, the present claims involve the system receive a request to provision a token associated with a first one of the multiple payment accounts; generate an internal token in response to the request to provision the token; store a first map of the internal token to a first PAN in the mapping in the vault data structure, the first PAN specific to the first one of the multiple payment accounts; receive a bulk file from a token provider, the bulk file including multiple external tokens and multiple PANs, the multiple external tokens including an external token associated with a second one of the multiple payment accounts and the multiple PANs including a second PAN specific to the second one of the multiple payment accounts, wherein the multiple external tokens are generated by the token provider which is external to and separate from the payment network; in response to the bulk file, store a second map of the external token to the second PAN in the mapping in the vault data structure;  intercept an authorization request message from the acquirer indicative of a transaction involving one of the multiple payment accounts; and when the authorization request message includes the external token: identify the second PAN associated with the external token based on the second map, from the mapping in the vault data structure; and provide at least one PAN-dependent service for the transaction based on the identified second PAN associated with 
The closest prior art of Laxminarayanan US20150046338A1 (“Laxminarayanan et al.”) discloses receive a request to provision a token associated with a first one of the multiple payment accounts;(¶0068) generate an internal token in response to the request to provision the token;(¶0069) store a first map of the internal token to a first PAN in the mapping in the vault data structure, the first PAN specific to the first one of the multiple payment accounts; (Fig. 4 items 402, 404 and 422; ¶0059) intercept an authorization request message from the acquirer indicative of a transaction involving one of the multiple payment accounts;(¶¶0009-0011, 0044) and when the authorization request message includes the external token:(¶0044) identify the second PAN associated with the external token based on the second map,( Fig. 8 item 818; ¶0139).
However, the prior art does not disclose, receive a bulk file from a token provider, the bulk file including multiple external tokens and multiple PANs, the multiple external tokens including an external token associated with a second one of the multiple payment accounts and the multiple PANs including a second PAN specific to the second one of the multiple payment accounts, wherein the multiple external tokens are generated by the token provider which is external to and separate from the payment network; in response to the bulk file, store a second map of the external token to the second PAN in the mapping in the vault data structure;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        




/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685